Order, Supreme Court, New York County (A. Kirke Bartley, Jr., J.), entered on or about June 2, 2010, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly assessed defendant 15 points for drug or alcohol abuse. Regardless of whether these points should have been assessed, defendant’s point score would still be far above the threshold for a level three adjudication.
Defendant’s argument for a downward departure is not only unpreserved, but is based on facts outside the record, relating *560to events that postdated the order being appealed. In any event, defendant has not established that his psychiatric placement is a factor that should affect his risk level. Concur — Andrias, J.P., Friedman, Acosta, DeGrasse and Freedman, JJ.